Defendant appeals from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting him of *1022violating section 986 of the Penal Law (book-making). Judgment reversed on the law, the information dismissed, and the fine remitted. The evidence was not sufficient to warrant the finding of guilt beyond a reasonable doubt. (People v. Carpenito, 292 N. Y. 498; People v. Solomon, 268 App. Div. 878; People v. LuMen, 268 App. Div. 923.) Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.